DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 09/30/2020
Application is a CIP of PCT/JP2019/107929 09/25/2019
Application claims a FP date of Jul 29, 2019
Claims 1 and 15 and 19 are independent
Claims 1-20 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nakamura et al. (U.S. Patent Publication Number 2017/0307841 A1).

Regarding Claims 1 and 19, Nakamura discloses a camera module (Fig 1 – imaging device 1000), comprising: 
a holder (Fig 1 – base member 10 – a lens barrel holing member which comprises a flat rectangular lens barrel retaining portion 18), wherein the holder comprises a first surface (Fig 1 – front surface of the base member 10; ¶0098; the front face 12 of the lens barrel retaining portion 18 is interpreted as the first surface), a second surface (The opposite face of the barrel retaining portion 18 is the second surface) and a lens mounting hole penetrating through the first surface and the second surface (Fig 1 – the lens barrel retaining portion 18 has a though hole 11 that passes therethrough in the direction of thickness), the lens mounting hole comprises a supporting portion (Fig 1 – front guiding portion 11b), a positioning portion (Fig 1 –back guiding portion 11c), a screw portion (Fig 1 – a female threaded portion 11a is formed in essentially the center portion of the inner peripheral surface of the through 11) and a receiving portion (Fig 2- recessed portion 15) arranged along a direction from the first surface to the second surface (¶0097; the female threaded portion 11a can be screwed together with the male threaded portion22 of the lens barrel 20 to adjust the position of the lens barrel relative to the base member 10 in the direction of the optical axis L); 
a lens (Fig 1- lens barrel 20), assembled with the holder (Fig 1 – base member 10 – a lens barrel holing member; ¶0097;), wherein the lens sequentially comprises an exposed part (Fig 1- cylindrical portion 21), a limit part (Fig 1- flange portion 25), a positioning part (Fig 1- guided portion 23) and a screw part (Fig 1- threaded portion 22), the exposed part is exposed from the holder (Figure 3 shows that the cylindrical portion 21 is exposed from the base member), the limit part (Fig 1- flange portion 25) is received in the supporting portion (¶0097), the positioning part (Fig 1- guided portion 23) is received in the positioning portion (Fig 1 –back guiding portion 11c), the screw part is engaged with the screw portion (In ¶0095 Nakamura discloses that the male threaded portion 22 is formed on the outer peripheral surface of the cylinder portion 21; ¶0097); 
an image sensor assembly (Fig 1- securing plate 40), comprising an image sensor (Fig 1- imaging element 30) and a circuit board (Fig 1- circuit board 80), wherein the circuit board is attached on the second surface of the holder (In ¶0092 Nakamura discloses that the securing plate 40 and the circuit board 80 are secured to the base member 10), the image sensor is assembled on the circuit board and received in the receiving portion (Fig 2- recessed portion 15; In ¶0099 Nakamura discloses that the  outer portion of the recessed portion 15 is formed on the back face 14 of the lens barrel retaining portion 18 and the front face of the securing plate 40 makes facial contact with the back face 14 of the lens barrel retaining portion 18)  .

Regarding Claim 6, Nakamura discloses wherein the holder (Fig 1 – base member 10 – a lens barrel holing member which comprises a flat rectangular lens barrel retaining portion 18) defines at least one second fixing hole (Fig 2 – two screw holes 16) exposed from the second surface (Fig 2 – Nakamura discloses that the screws are exposed from the second surface of the holder), the circuit board defines at least one corresponding fixing through hole (Nakamura in ¶0106 discloses that the circuit board 80 has through holes 81 that are formed respectively at positions corresponding to two holes 42), the camera module further comprises at least one second fastener (Fig 2 – screws 70 are screwed into the two screw holes 16), the at least one second fastener passes through the at least one fixing through hole of the circuit board and engaged with the at least one second fixing hole (Fig 2 of Nakamura clearly discloses that the screw 70 is screwed into the screw holes 16 in the holder). 

Regarding Claim 7, Nakamura discloses wherein a central axis of the second fastener is parallel with an optical axis of the lens group (Nakamura: Nakamura in Fig 2 clearly discloses that the axis of screw 70 is parallel to the central axis L, S1 and S2).

Regarding Claim 8, Nakamura discloses wherein a diameter of the supporting portion (Fig 1 – front guiding portion 11b) is greater than a diameter of the positioning portion (Fig 1 –back guiding portion 11c; Further in Fig 4a Nakamura clearly discloses that the diameter of portion 11b is greater than that of 11c), the holder (Fig 1 – base member 10, 18) comprises a first supporting surface exposed in the supporting portion (Fig 4a discloses the top surface that is exposed), the supporting surface is perpendicular to a central axis of the lens mounting hole (Again, F4a continues to disclose that the opening and surface is perpendicular to the optical central axis L, S1 and S2) and is in contact with the limit portion of the lens (Nakamura’s disclosure of the flange portion 25 has been interpreted as the limit portion and Fig 4a shows that when completely assembled, the flange portion 25 will be in contact with the exposed surface of 11b).

Regarding Claim 9, Nakamura discloses wherein a diameter of the positioning portion (Fig 1 –back guiding portion 11c;) is greater than a diameter of the screw portion (Fig 1 – a female threaded portion 11a; Fig 4a discloses that the diameter of the screw portion is smaller than that of the positioning portion), a diameter of the receiving portion (Fig 2- recessed portion 15) is greater than a diameter of the screw portion (Fig 2 discloses the receiving portion 15 and since this circumscribes the screw portion, it is clear that this portion is greater than that of the screw portion), the image sensor (Fig 1- imaging element 30) is spaced from and coaxial with the lens (Fig 4a discloses the image sensor 30 received in the receiving portion 15 and is spaced from the lens along the optical axis). 

Regarding Claim 10, Nakamura discloses wherein the holder comprises a second supporting surface exposed in the positioning portion and a third supporting surface exposed in the receiving portion, both of the second supporting surface and the third supporting surface are perpendicular to a central axis of the lens mounting hole (The attached figure below (Fig 4a) shows the second and third surface high lightened in yellow and this surface is perpendicular to the central axis).

    PNG
    media_image1.png
    413
    868
    media_image1.png
    Greyscale


Regarding Claim 11, Nakamura discloses wherein the positioning portion (Fig 1 –back guiding portion 11c) and the positioning part (Fig 1- guided portion 23) are in transition fit (Since Nakamura discloses in ¶0097 that the guiding portion is fitted into the guiding portion 23 of the lens barrel, it is reasonable to interpret that this is a transition fit.  Also, “transition fit” has not been defined either in the claim or in the specification), and the screw portion (Fig 1 – a female threaded portion 11a is formed in essentially the center portion of the inner peripheral surface of the through 11) and the screw part (Fig 1- threaded portion 22) are in clearance fit (Since Nakamura discloses the female threaded portion 11a can be screwed together with the male threaded portion22 of the lens barrel 20, it is reasonable to interpret that this is a clearance fit.  Also, “clearance fit” has not been defined either in the claim or in the specification).

Regarding Claim 12, Nakamura discloses wherein the holder further comprises one or more positioning posts configured for mounting on a device (This is equivalent to Nakamura’s disclosure of “attaching portions 17” disclosed in Fig 2 and 3), and a longitudinal direction of the positioning post is perpendicular to an optical axis of the lens (Figs 2 and 3 discloses that the longitudinal direction is perpendicular to the optical axis).  

Regarding Claim 15, Nakamura discloses a camera module (Fig 1 – imaging device 1000), comprising: 
a lens (Fig 1- lens barrel 20), comprising a barrel and a lens group, the lens group being accommodated in the barrel (¶0094; the lens barrel 20 has a cylinder portion 21 that is essentially for holding lens group 1 on the inside), the barrel comprising a screw part (Fig 1- threaded portion 22), a main portion (Fig 1- lens barrel 20) and a limit ring (Fig 1- flange portion 25), the screw part being connected with a bottom of the main portion (In ¶0095 Nakamura discloses that the male threaded portion 22 is formed on the outer peripheral surface of the cylinder portion 21; ¶0097), the limit ring protruding (Fig 1 and 2 disclose that the limit part (flange 25) is protruding from the main portion); 
a holder (Fig 1 – base member 10 – a lens barrel holing member which comprises a flat rectangular lens barrel retaining portion 18), comprising a main body (Fig 2 – retaining portion 18), an abutting boss (Fig 2 – face 14 of the lens barrel retaining portion 18), and an attaching boss (Fig 2 – the rear portion of the abutting boss, i.e. the back portion of the 14 is interpreted as the attaching boss), the abutting boss and the attaching boss being protruded from two opposite sides of the main body (Fig 2 clearly discloses that these elements are on opposite sides of the lens barrel), the holder defining a mounting through hole and at least one first fixing hole (Fig 1 – the lens barrel retaining portion 18 has a though hole 11 that passes therethrough in the direction of thickness and there is hole 16 which is now interpreted as the fixing hole), the mounting through hole sequentially penetrating through the abutting boss, the main body and the attaching boss (Fig 1 – the lens barrel retaining portion 18 has a though hole 11 that passes therethrough in the direction of thickness), the mounting through hole comprising a screw portion engaged with the screw part (Fig 1 – a female threaded portion 11a is formed in essentially the center portion of the inner peripheral surface of the through 11), the at least one first fixing hole being in communication with the mounting through hole (Fig 2 discloses that the through hole 11 is adjacent to the screw hole 16 and therefore in communication with the mounting through hole); 
an image sensor assembly (Fig 1- securing plate 40), comprising an image sensor (Fig 1 – imaging element 30) and a circuit board (Fig 1- circuit board 80), the image (In ¶0092 Nakamura discloses that the securing plate 40 and the circuit board 80 are secured to the base member 10), the circuit board being attached on the attaching boss; and at least one first fastener (Fig 2 -two screws 70), comprising an abutting part and an inserting part connected with the abutting part (Fig 2 and 5 and in ¶0104 Nakamura discloses that the securing plate 40 is held on both sides by a gripping member T in the notch portion 43a), the abutting part abutting against the limit ring and the abutting boss (Nakamura also discloses that the securing plate 40 is held without a gap between the securing plate 40 and the back face 14 of the base member 10), the inserting part inserting and engaging into the at least one first fixing hole (¶0099; Screws 70 are screwed into the two screw holes 16 to prevent the securing plate 40 from coming off and in ¶0104 he further discloses that the screws 70 are able to move within the though hole 42 enabling securing the plate 40 relative to the base member 10).

Regarding Claim 16, Nakamura discloses wherein the main portion (Fig 1- lens barrel 20) comprises a positioning part (Fig 1- guided portion 23) and an exposed part (Fig 1- cylindrical portion 21), the limit ring (Fig 1- flange portion 25) is positioned between the positioning part and the exposed part (Fig 1 discloses this), 
the mounting through hole further comprises a positioning portion (Fig 1 –back guiding portion 11c) and a receiving portion (Fig 2- recessed portion 15) respectively located at two opposite sides of the screw portion (Fig 1 and 2 disclose that they are on opposite side), the positioning portion and the receiving portion are both in (Fig 2), the image sensor (Fig 2 – imaging element 30) is received in the receiving portion (and further in ¶0100 he discloses that in plan view the recessed portion 15 is larger than the imaging element 30.  Fig 2 discloses that the recessed portion is for receiving the imaging element 30), the positioning part (Fig 1 –back guiding portion 11c) is engaged in the positioning portion (Fig 1- guided portion 23; Nakamura discloses in ¶0097 that the guiding portion is fitted into the guiding portion 23 of the lens barrel).  

Regarding Claim 17, Nakamura discloses wherein the mounting through hole further comprises a supporting portion (Fig 1 – front guiding portion 11b) in communication with the positioning portion (Fig 1 –back guiding portion 11c), the limit ring (Fig 1- flange portion 25) is engaged with the supporting portion (Fig 1 – front guiding portion 11b).  

Regarding Claim 18, Nakamura discloses wherein a diameter of the supporting portion (Fig 1 – front guiding portion 11b) is greater than a diameter of the positioning portion (Fig 1 –back guiding portion 11c; Further in Fig 4a Nakamura clearly discloses that the diameter of portion 11b is greater than that of 11c), a diameter of the positioning portion (Fig 1 –back guiding portion 11c) is greater than that of the screw portion (Fig 1 – a female threaded portion 11a; Fig 4a discloses that the diameter of the screw portion is smaller than that of the positioning portion).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. Patent Publication Number 2017/0307841 A1) in view of Hoshikawa (U. S. Patent Publication Number 2010/0194974 A1).

Regarding Claims 2 and 20, Nakamura discloses wherein the holder (Fig 1 – base member 10 – a lens barrel holing member which comprises a flat rectangular lens barrel retaining portion 18) defines at least one first fixing hole (Fig 2 – two screw holes 16), the at least one first fixing hole is in communication with the lens mounting hole (Fig 2 discloses that the through hole 11 is adjacent to the screw hole 16), the camera module further comprises at least one first fastener engaged with the at least one first fixing (Fig 2 – screws 70 are screwed into the two screw holes 16), but fails to clearly disclose fixing hole exposed from the first surface.
Instead in a similar endeavor, Hoshikawa discloses fixing hole exposed from the first surface (In Fig 1 – screw 89; In ¶0043 Hoshikawa teaches that the body mount 10M is fixed by mount screw 89 at the outer face of the front face side of the camera structural body 30).
Nakamura and Hoshikawa are combinable because both are related to imaging devices and lens and lens holder structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fasten the lens holder from the front face of the camera as taught by Hoshikawa in the imaging module disclosed by Nakamura. 
The suggestion/motivation for doing so would have been to fasten the lens holder to other parts of the cameras.
Therefore, it would have been obvious to combine Nakamura and Hoshikawa to obtain the invention as specified in claim 2.

Regarding Claim 3, Nakamura in view of Hoshikawa discloses wherein a central axis of the first fastener is parallel with an optical axis of the lens (Nakamura: Nakamura in Fig 2 clearly discloses that the axis of screw 70 is parallel to the central axis L, S1 and S2).

Regarding Claim 4, Nakamura in view of Hoshikawa discloses wherein the first fastener comprises a nut part (Nakamura: Fig 2 – head portion 72) and a screw part (Nakamura: Fig 2 – shaft portion 71), the nut part abuts against the first surface (Hoshikawa: teaches the screw is fastened to the first surface of the holder) and the limit part (Hoshikawa: Hoshikawa’s disclosure of lens mount 20M is now interpreted as the limit part which is parallel to the flange portion 25 as disclosed by Nakamura), and the screw part is screwed and engaged in the first fixing hole (Nakamura: In ¶0103 - ¶0104 discloses that the screws 70 are inserted into the through holes 42).

Regarding Claim 5, Nakamura in view of Hoshikawa discloses wherein the first fastener is a self-locking screw (Both Nakamura and Hoshikawa disclose that the screw is used to lock the holder with the imaging device and therefore it is reasonable to interpret that they are self-locking when screwed into the mounting surface).

Regarding Claim 14, Nakamura in view of Hoshikawa discloses wherein an adhesive medium is filled between the at least one second fastener and the at least one fixing through hole of the circuit board (Nakamura: Fig 2 – adhesive agent 91; In ¶0104 Nakamura discloses that an adhesive agent 91 is filled in the adhesive agent filling portion to secure the securing plate 40 to the base member 10. The securing plate 40 holds the circuit board 80 and the imaging element 30).

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
An (U.S. Patent Publication Number 2019/0098184 A1) discloses a camera module may comprise: a lens barrel provided with at least one lens; a holder to which the lens barrel is coupled; a printed circuit board coupled on the bottom of the holder to face the lens; an adhering portion coupling the holder and the printed circuit board; an opening portion opening a portion of a first space formed through the coupling of the printed circuit board and the holder; and a housing coupled with the holder, wherein a second space separated from the first space may be formed through the coupling of the holder and the housing, and the opening portion may communicate the first space with the second space.
Kim et al. (U.S. Patent Publication Number 2020/0124945 A1) discloses a camera module and an optical device, comprising: a housing; a lens module disposed in the housing; a substrate disposed below the lens module; an image sensor disposed between the lens module and the substrate; and an optical element unit disposed 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        March 15, 2022